Sherwin, J.
i. sale of cor-Fa°ctócoSnstif: tutmg same. The plaintiff associated himself with the other persons interested in the mining company early in its history by becoming the owner of a certificate for one share of its stock, payments or assessments upon which were to be monthly, at the rate of - (j;po. After he had paid $95 in assessments on this share of stock, he made a written assignment of a one-half interest therein to the defendant Edith M. damp upon condition that she should pay the future assessments thereon until they aggregated the amount which he had then paid, and thereafter pay one-half of such assessments. Prior to the payment of the January 1898, assessment,which was $30, she had paid assessments aggregating in amount about $88, and in paying this assessment she paid the amount necessary to equal the plaintiff’s previous payments thereon and one-half of the balance of the assessment, and the plaintiff paid his share thereof, so that, after the payment of this January assessment, she and the plaintiff were each bound to pay one-half of the future assessments. The February, 1898, an assessment of $25 was *518paid in equal shares by the plaintiff and the defendant Camp. The March assessment was $20, and, when called upon for his share thereof, the plaintiff absolutely refused to pay it, or to put any more money into the venture. He positively so stated to both Winter andBilbo,and specifically-authorized and directed them to deliver to Miss Camp the certificate owned jointly by her and himself, on condition that she pay the then due and future assessments thereon. She accepted his proposition, and did pay that and future assessments, relying upon the sale to her of his one-half interest in the stock, and not until a year and a half after the transaction did she have an intimation that the plaintiff still claimed to own an interest therein.
The facts which we have recited we find fully established by the evidence, and we conclude that there was a fully completed sale of this plaintiff’s remaining interest in the share of stock for a full consideration, paid in strict conformity to the condition of the transfer. Whether this- or other assessments were legal or illegal does not enter into this transaction. The plaintiff had the undoubted right to treat his interest in this particular share of stock as he pleased, and, having made a voluntary sale and delivery of it, it passed the full title to the defendant Camp, and she was and is entitled to all dividends paid, or which shall be paid thereon.
•a. same:increased as* sessments: sale of stocks: estoppel. II. The share of stock involved in the second of these cases was sold at the same sale, under the same process as to forfeiture, and for the same reason, that the stock was sold in the Joseph v. Davenport Case, and is governed thereby. Joseph v. Davenport, 116 Iowa, 268.
In the instant case, however, it satisfactorily appears that the plaintiff, when called upon for the April assessment on this share of stock; not only refused to pay it, but, when told that it would either have to be paid, or a forfeiture of the share would follow, said to Winter, Bilbo, *519and Camp that they could sell it, and that he would surrender the certificate to them for that purpose. It appears in this case that the plaintiff had paid the increased assessments, without objection thereto, until these actions were commenced; and, not only this, but when the action was taken authorizing the larger assessments, Edgerton, the then owner of the stock, was present, and assented thereto. The plaintiff afterwards took this certificate from the company without other consideration than the payment of an assessment of $25, then due, and with full knowledge of the action of the company, and of the great increase in the monthly calls, and he is now estopped on this question. There is no evidence of fraud in either of these cases, but it is overwhelmingly shown that the venture was without prospect of reward, even up to the 1st of June, 1898, and that the plaintiff and other shareholders had abandoned all hope of realizing fortunes from the “Jack Pot Mine.”
Both cases are aeeirmed.